EXHIBIT 10.4


DEFERRED COMPENSATION AGREEMENT


THIS DEFERRED COMPENSATION AGREEMENT (the “Deferred Compensation Agreement”) is
made this 30th day of December, 2011 and between The Connecticut Water Company,
a Connecticut corporation (together with any affiliated companies hereinafter
collectively referred to as the "Employer") and Eric W. Thornburg, a resident of
Madison, Connecticut (hereinafter referred to as the "Employee").


WITNESSETH:


WHEREAS, the Company has determined that Employee is among a select group of
management or highly compensated employees of the Employer; and


WHEREAS, the Employer and the Employee are willing to enter into this Agreement
on the terms herein set forth, effective as of the date hereof;


NOW, THEREFORE, in consideration of the premises and the mutual and dependent
promises herein, the parties hereto agree as follows:


1. DEFERRED COMPENSATION.  The Employee may file a written election with the
Employer in the form attached to this Agreement or such other form as may be
approved by the Employer to defer up to 12 percent (12%) of the Employee's
salary.  Such amount shall be credited to a Deferred Compensation Account as
provided in Section 2 hereof.  This election to defer the receipt of salary must
be made before the beginning of the calendar year for which the salary is earned
and shall remain in effect, unless terminated or changed, or until the date the
Employee ceases to be an employee of the Employer.  Any election termination or
change of a deferral election must be made on a form provided by the Employer
for such purpose and may only be made with respect to salary which will be
earned on and after the January 1 following the Employer's receipt of such form
provided that such form is received not later than the December 31st prior to
the applicable January 1.


2. DEFERRED COMPENSATION ACCOUNT.  The Employer shall maintain on its books and
records a Deferred Compensation Account to record its liability for future
payments of deferred compensation and interest thereon required to be paid to
the Employee or his beneficiary pursuant to this Agreement.  However, the
Employer shall not be required to segregate or earmark any of its assets for the
benefit of the Employee or his beneficiary.  The amount reflected in said
Deferred Compensation Account shall be available for the Employer's general
corporate purposes and shall be available to the Employer's general
creditors.  The amount reflected in said Deferred Compensation Account shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Employee or his beneficiary, and any attempt to anticipate, alienate, transfer,
assign or attach the same shall be void.  Neither the Employee nor his
beneficiary may assert any right or claim against any specific assets of the
Employer.  The Employee or his beneficiary shall have only a contractual right
against the Employer for the amount reflected in said Deferred Compensation
Account and shall have the status of general unsecured
creditors.  Notwithstanding the foregoing, in order to pay amounts which may
become due under this Agreement, the Employer may establish a grantor trust
(hereinafter the "Trust") within the meaning of Section 671 of the Internal
Revenue Code of 1986, as amended.  The assets in such Trust shall at all times
be subject to the claims of the general creditors of the Employer in the event
of the Employer's bankruptcy or insolvency, and neither the Employee nor any
beneficiary shall have any preferred claim or right, or any beneficial ownership
interest in, any such assets of the Trust prior to the time such assets are paid
to the Employee or beneficiary pursuant to this Agreement.


The Employer shall credit to said Deferred Compensation Account the amount of
any salary to which the Employee becomes entitled and which is deferred pursuant
to Section 1 hereof, such amount to be credited as of the first business day of
each month.  The Employer shall also credit to said Deferred Compensation
Account an Interest Equivalent in the amount and manner set forth in Section 3
hereof.


3.           PAYMENT OF DEFERRED COMPENSATION


(a)           Separation from Service On or After Attainment of Age 55.  If the
Employee should separate from service on or after his attainment of age
fifty-five (55) for any reason other than death or an account of “Cause” as
defined in subsection (c) below, he shall be entitled to receive payment of the
entire amount of his Deferred Compensation Account including an Interest
Equivalent, as described below, in the form of an actuarially equivalent life
annuity providing for equal annual payments for the life of the Employee.  Such
actuarially equivalent life annuity shall be computed on the basis of a
mortality table that assumes a life expectancy of age eighty (80) and uses the
Interest Factor described below (payment shall continue for the life of the
Employee, even if the Employee continues to live past eighty (80)).  If the
Employee is a “specified employee” as that term is defined under Section 409A of
the Internal Revenue Code of 1986 as amended, and regulations issued thereunder
(collectively “Section 409A”) at the time of separation from service, the first
annual annuity payment under this subsection shall be paid on the first day of
the seventh month following the date of the Employee’s separation from service,
and subsequent payments shall be made on anniversaries of that date.  If the
Employee is not a “specified employee” at the time of separation from service,
the first annual payment under this subsection shall be paid on the first day of
the month following the date of the Employee’s separation from service, and
subsequent payments shall be made on anniversaries of that date.


There shall be credited to the Employee's Deferred Compensation Account as of
each January 1 and July 1, commencing with January 1, 2012 until payment of such
account begins, as additional deferred compensation, an Interest Equivalent
equal to fifty percent (50%) of the product of (i) the AAA Corporate Bond Yield
Averages published by Moody's Bond Survey for the Friday ending on or
immediately preceding the applicable January 1 and July 1 plus four
(4) percentage points (the "Interest Factor"), multiplied by (ii) the balance of
the Employee's Deferred Compensation Account, including the amount of Interest
Equivalent previously credited to such Employee's account, as of the preceding
day (i.e., December 31 or June 30).  The Interest Factor used to compute the
annuity payable upon the Employee's separation from service on or after his
attainment of age fifty-five (55) shall be calculated based upon the Interest
Factor as of the January 1 or July 1 immediately preceding the date of the
Employee's separation from service, whichever shall fall nearer to the date of
the Employee's separation from service.


(b) Separation from Service Prior to Attainment of Age 55.  If the Employee
should separate from service prior to his attainment of age fifty-five (55) for
any reason other than death or on account of "Cause" as defined in subsection
(c) below, the Employee shall be entitled to receive payment in a lump sum of
the entire amount of his Deferred Compensation Account, including the same
Interest Equivalent as described in subsection (a) above.  If the Employee is a
“specified employee” as that term is defined under Section 409A at the time of
separation from service, payment under this subsection shall be made on the date
which is six (6) months following the date payment would otherwise be made
pursuant to the following sentence.  If the Employee is not a “specified
employee” at the time of separation from service, payment under this subsection
shall be made on the third (3rd) day following separation from service.


(c) Separation from Service for Cause.


(i)           If the employment of the Employee is terminated by the Employer
for Cause, the Employee shall be entitled only to a return of amounts deferred
pursuant to Section 1 hereof.


(ii)           If the Employee is so terminated on or after age 55, payment
shall be made in accordance with the terms of Section 3(a) above.  However, the
Employee shall not be entitled to the Interest Equivalent for any years prior to
such termination, and such Interest Equivalent shall not be included in
determining Employee’s benefit hereunder.  An Interest Factor shall be utilized
in calculating the amount of the annuity payable in accordance with the last
sentence of subsection (a) above.


(iii)           If the Employee is so terminated prior to attainment of age 55,
payment of the return of amounts deferred (excluding any Interest Equivalent)
shall be made in a lump sum.  If the Employee is a “specified employee” as that
term is defined under Section 409A at the time of separation from service,
payment under this subsection shall be made on the date which is six (6) months
following the date payment would otherwise be made pursuant to the following
sentence.  If the Employee is not a “specified employee” at the time of
separation from service, payment under this subsection shall be made on the
third (3rd) day following separation from service.


(iv)           As used in this Agreement, the term "Cause" shall mean:


 
(A)
the Employee's rendering, while employed by the Employer, of any services,
assistance or advice, either directly or indirectly, to any person, firm or
organization competing with, or in opposition to, the Employer;



 
(B)
the Employee's allowing, while employed by the Employer, any use of his name by
any person, firm or organization competing with, or in opposition to, the
Employer; or



 
(C)
willful misconduct by the Employee, including, but not limited to, the
commission by the Employee of a felony or the perpetration by the Employee of a
common law fraud upon the Employer.



(d) Death While Employed.  Notwithstanding anything to the contrary contained in
the foregoing, if the Employee should die while employed by the Employer, his
beneficiary, designated pursuant to Section 4 hereof, shall receive in a lump
sum, in lieu of the amount(s) otherwise payable to the Employee under this
Agreement, a death benefit equal to the greater of (i) the Hypothetical Death
Benefit, as defined in subsection (f) hereof, and (ii) the entire amount of his
Deferred Compensation Account at the date of his death, assuming that an
Interest Equivalent were credited to such account as of each January 1 and
July 1, occurring after the first deferral hereunder until the date of death at
the rate set forth in subsection (a) hereof.  Such beneficiary shall receive
such death benefit on the thirtieth (30th) day following the death of the
Employee.


(e) Death After Separation from Service.


(i)           If the Employee should die after his separation from service,
whether prior to or on or after attainment of age 55, and prior to the date on
which payment of his Deferred Compensation Account has commenced in the form of
an annuity in accordance with subsection (a) or has been paid in the form of a
lump sum as provided in subsection (b), his beneficiary, designated pursuant to
Section 4 hereof, shall receive in a lump sum, in lieu of the amount(s)
otherwise payable to the Employee under this Agreement, a death benefit equal to
the entire amount of the Employee's Deferred Compensation Account, including the
same Interest Equivalent as described in subsection (a) above, at the date of
his death, provided that the Employee's employment shall not have terminated on
account of "Cause" as defined in subsection (c) hereof.  In the event that the
Employee should die after the termination of his employment for “Cause,” whether
prior to or on or after attainment of age 55, and in either case prior to the
date upon which payment of his Deferred Compensation Account has been made or
has commenced, his beneficiary, designated pursuant to Section 4 hereof, shall
receive a return of the amounts deferred (excluding any Interest
Equivalent).  No Interest Equivalent shall be credited to the Employee's
Deferred Compensation Account in the event of the Employee's death after his
termination on account of "Cause" as provided in subsection (c) hereof.  In
either case, the Employee's beneficiary shall receive such death benefit on the
thirtieth (30th) day following the death of the Employee.


(ii)           If the Employee should die after his separation from service with
the Employer on or after attainment of age 55 (not on account of “Cause”) and
after the date on which payment of his Deferred Compensation Account and the
Interest Equivalent set forth in subsection (a) hereof has commenced in the form
of an annuity as provided in subsection (a), no additional benefits shall be
payable under this Agreement after the Employee's death except to the extent
that the Employee did not receive prior to his death benefits in an amount equal
to or greater than the Employee’s Deferred Compensation Account plus any
Interest Equivalent credited thereto, as of the date of the Employee’s
death.  If the Employee dies prior to receiving benefits equal to or greater
than the Employee’s Deferred Compensation Account plus any Interest Equivalent
credited thereto as of the date of the Employee’s death, his beneficiary shall
be entitled to a lump sum payment, thirty (30) days following Employee’s death,
equal to the difference between benefits paid to the Employee hereunder and the
Employee’s Deferred Compensation account, plus any Interest Equivalent credited
thereto, as of the date of the Employee’s death.


(iii)           If the Employee should die after his separation from service
with the Employer on or after attainment of age 55 on account of “Cause” and
after the date payments have commenced to his in the form of an annuity as
provided in subsection (c), no additional benefits shall be payable under this
Agreement after the Employee’s death except to the extent the Employee did not
receive prior to his death benefits in an amount equal to or greater than the
amounts deferred (excluding any Interest Equivalent earned while employed).  In
such event, his beneficiary shall be entitled to a lump sum payment, thirty (30)
days following Employee’s death, equal to the difference between benefits paid
to the Employee hereunder and the amounts deferred (excluding any Interest
Equivalent earned while employed).


(iv)           If the Employee should die after his separation from service with
the Employer and after the date on which payment has been paid to him in the
form of a lump sum pursuant to subsection (b) or (c), no additional benefits
shall be payable upon the Employee's death.


(f) Hypothetical Death Benefit.  For purposes of this Agreement, the term
"Hypothetical Death Benefit” shall mean a lump sum benefit equal to the proceeds
of any policy of key-man life insurance on the life of the Employee, of which
the Employer is owner and beneficiary, and which policy is designated by the
Employer as subject to the provisions hereof, reduced by (i) the amount of any
tax imposed on the Employer with respect to such proceeds and (ii) the cost to
the Employer of any tax deductions postponed as a result of salary deferrals
pursuant to Section 1 hereof and increased by (iii) the tax deduction to the
Employer which would result from payment of the Hypothetical Death Benefit to a
beneficiary of the Employee.  For purposes of (ii) above, an opportunity cost
factor of six (6) percent pre-tax interest will be applied during the period of
postponed deductions under (ii).  The calculation of the Hypothetical Death
Benefit shall be done by the Employer, whose calculation shall be final and
binding on the Employee and his beneficiary.  Anything herein to the contrary
notwithstanding, the Employer shall not be required to purchase a policy of
key-man life insurance on the life of any Employee, and any such policy
purchased by the Employer, and all proceeds thereof, shall remain at all times
available to the Employer's general creditors.


(g) Termination of Employment.  In order for the Employee to be considered to
have terminated employment with the Employer, the Employee must have incurred a
separation from service from the Employer (and all related companies) within the
meaning of Section 409A, and the term termination of employment shall be
construed and interpreted in a manner consistent with the term separation from
service.


4.           BENEFICIARY.  The Employee has notified or will in the future
notify the Employer of the person or persons entitled to receive payments on the
death of the Employee.  For the purposes of this Agreement, such person or
persons are herein referred to collectively as the "beneficiary."  The person
whom an Employee designates as his beneficiary for this purpose must be one of
the following: the Employee's spouse; father, mother, sister, brother, son or
daughter.  The beneficiary may also be a legal ward living with and dependent on
the Employee at the time of his death.  If the Employee dies and has not
designated a beneficiary, his beneficiary shall be his spouse, if living;
otherwise, his beneficiary shall be deemed to be his estate.  An Employee's
beneficiary designation may be changed at any time by the Employee giving
written notice to the Employer of such change.  The rights of any beneficiary
presently or hereafter designated are subject to any changes made in this
Agreement by the Employee and the Employer.


5. WITHHOLDING.  The Employer shall be permitted to withhold from any payment to
the Employee or his beneficiary hereunder all federal, state or other taxes
which may be required with respect to such payment.


6. ARBITRATION.  In the event that a dispute shall arise with respect to any of
the provisions of this Agreement, either the Employer or the Employee or his
beneficiary, as the case may be, may give written notice to the other stating
the claims that said party desires to arbitrate, and naming an
arbitrator.  Within ten (10) days after the receipt of such notice, the party
receiving same shall appoint a second arbitrator by written notice to be sent to
the party who requested arbitration.  Within ten (10) days after receipt of such
notice of appointment of the second arbitrator, the two (2) arbitrators so
appointed shall meet to select a third arbitrator and shall give written notice
of such selection to the Employer and the Employee or his beneficiary.  The
decision of a majority of the arbitrators shall be conclusive and binding upon
the Employer and the Employee or his beneficiary.  All notices hereunder shall
be by registered mail addressed to the last known address of the party entitled
to receive notice.  The Employer and the Employee shall each pay their own costs
incurred in the arbitration proceeding.


7.           MISCELLANEOUS.


(a) This Agreement shall be binding upon the parties hereto, their heirs,
executors, administrators, successors and assigns.  The Employer agrees that it
will not be a party to any merger, consolidation or reorganization unless and
until its obligations hereunder shall be expressly assumed by its successor or
successors.


(b) This Agreement may be amended at any time by mutual written agreement of the
parties hereto, but no amendment shall operate to give the Employee, or any
beneficiary designated by him, either directly or indirectly, any interest
whatsoever in any funds or assets of the Employer, except the right to receive
the payments herein provided.


(c) Deferrals under this Agreement may be suspended by the Employer effective as
of any January 1, following the time that tax or other laws are enacted or
interpreted which result or will result in costs to the Employer significantly
in excess of those contemplated at the time of the execution hereof.  In the
event of such suspension, the Employer's sole obligation shall be to pay to the
Employee in accordance with Section 3 above.  In no event may deferrals be
ceased during a calendar year by action of either the Employer or the Employee,
or both.


(d) This Agreement shall not supersede any contract of employment, whether oral
or written, between the Employer and the Employee, nor shall it affect or impair
the rights and obligations of the Employer and the Employee, respectively,
thereunder.  Nothing contained herein shall impose any obligation on the
Employer to continue the employment of the Employee.  This Agreement shall
supersede any similar agreement relating to the deferral of Compensation.


(e) If Moody's Bond Survey shall cease to publish the Corporate Bond Yield
Averages referred to in Section 3 hereof, a similar average selected by the
Board of Directors of the Employer, in its sole discretion, shall be used.


(f) This Agreement shall be executed in duplicate, and each executed copy of
this Agreement shall be deemed an original.


(g) This Agreement shall be construed in all respects under the laws of the
State of Connecticut, subject to applicable federal law.


(h) This Agreement has been prepared with reference to Section 409A and should
be interpreted and administered in a manner consistent with Section 409A.


(i) This Agreement is effective as of January 1, 2012.




* * * * * *


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.


THE CONNECTICUT WATER COMPANY




December 30, 2011                                           By /s/ Kristen A.
Johnson                                                                
Date                                                      Name: Kristen A.
Johnson
 
Title: Vice President – Human Resources and Corporate Secretary





December 30, 2011                                               /s/ Eric W.
Thornburg                                                                
Date                                                      Eric W. Thornburg

